Citation Nr: 1620686	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  14-10 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for residuals of stroke, to include left hand and arm numbness.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active military service from March 1987 to March 2011.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge at a January 2015 videoconference hearing, and a transcript of this hearing is of record.

In September 2015, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional medical records.  The action specified in the September 2015 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for residuals of a stroke.

At his January 2015 Board hearing the Veteran stated that his only current residuals of his 2004 stroke in service were tingling and numbness in his left hand.  He reported the feeling occurs approximately half the month.

At a January 2011 pre-discharge medical examination the Veteran reported he first experienced left arm and hand numbness as a presentation of a possible stroke in 2004.  He reported both his left hand and arm still occasionally go numb.  The examiner found no pathology on examination to render a diagnosis for the Veteran's complaint of left hand and arm numbness.

However, the Veteran testified at his January 2015 Board hearing that he had a nerve conduction study conducted at the Hampton VA Medical Center in 2012, although he did not recall the results.  An April 2013 VA treatment note reflects that tapping on the lateral aspect of the Veteran's left elbow reproduces numbness and tingling down the lateral left hand and that reflexes were slightly decreased on the left side.  The doctor suspected ulnar neuropathy, a diagnosis the Veteran was noted to be skeptical of as he reported an electromyogram (EMG) last year was negative.

A review of the VA treatment records associated with the Veteran's file included no treatment records between September 2011 and April 2013, to include records of an EMG.  The Board remanded the matter to obtain these records.  Unfortunately, while the record reflects that the RO submitted a request to the Hampton VA medical center for the 2012 nerve conduction study described by the Veteran, the only records submitted in response still did not include any treatment records for the period between September 2011 and April 2013.  The Board can find no evidence that the RO followed up their initial request to determine whether the requested records might be stored in a different location, such as if the testing was performed by a private treatment provider on a contract basis or the Veteran incorrectly recalled the location of the VA facility where he was treated, nor did the RO make a formal finding that the requested records were unavailable.  

Additionally, a March 2015 VA primary care treatment note includes a diagnosis of left ulnar neuropathy and mild evidence of median neuropathy; however, it is unclear from the records whether this condition is a residual of the Veteran's 2004 stroke.  As the Veteran has testified that he first started to experience numbness and tingling in his left hand and arm after his stroke, the Board finds that the Veteran should be afforded a VA examination to determine whether his current left upper extremity neuropathy is related to his 2004 stroke and subsequent subjective symptoms.  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain all VA treatment records between September 2011 and April 2013, to include a nerve conduction study reportedly administered in 2012.  If the RO determines that it has exhausted all reasonable means of locating these records and that they are unavailable or non-existent, a formal finding of such should be placed of record.

2. Once this is done, the RO should schedule the Veteran for a VA examination to identify any current residuals conditions secondary to his 2004 stroke.  

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's left upper extremity neurological condition, diagnosed as ulnar neuropathy and median neuropathy was caused or permanently aggravated by the Veteran's 2004 stroke.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.  

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

